UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 April 17, 2014 (Date of earliest event reported) Legend Oil and Gas, Ltd. (Exact Name of Registrant as Specified in Charter) Colorado (State or Other Jurisdiction of Incorporation) 000-49752 (Commission File Number) 84-1570556 (IRS Employer Identification No.) 1218 Third Avenue, Suite 505 Seattle, Washington (Address of Principal Executive Offices) (Zip Code) (206) 910-2687 (Registrant’s telephone number, including area code) (Former Name, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Exhibits Exhibit 99.1Evaluation report on oil and gas properties located in Woodson County, Kansas and Crawford County, Kansas, as of December 31, 2013 and dated March 16, 2014, from KLH Consulting. Exhibit 99.2Evaluation report on oil and gas properties located in Alberta and British Columbia, Canada, as of December 31, 2013 and dated March 18, 2014, from InSite Petroleum Consultants Ltd. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. April 17, 2014 LEGEND OIL AND GAS LTD. By: /s/James Vandeberg James Vandeberg, Vice President
